Citation Nr: 9936056	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for atrial 
fibrillation, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1983 
to February 1994.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  In 
January 1998, the Board issued a decision as to the 
appellant's claim for an increased evaluation for his 
service-connected atrial fibrillation.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and while the claim was 
pending before the Court there was a change in the 
regulations pertaining to cardiovascular disabilities in VA's 
SCHEDULE FOR RATING DISABILITIES.  Pursuant to a subsequent request 
by the Secretary of VA, the Court vacated and remanded the 
appellant's claim in January 1999, in order to permit 
evaluation of the claim under the new criteria for evaluating 
cardiovascular disabilities.  


REMAND

Because the regulations pertaining to evaluation of 
cardiovascular disabilities were changed during the 
appellant's appeal, he is entitled to have his claim 
evaluated under the set of criteria that is more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his procedural due 
process rights and fair process rights, the Board finds that 
the claim must be remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received cardiovascular treatment since 1994, 
and, if possible, specify the appropriate dates 
of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records (not already in the claims file) from 
the health care providers identified and 
associate them with the claims file.  

2.  The RO should obtain all VA medical records 
(not already in the claims file) pertaining to 
treatment provided the appellant since 1994, 
and those records should be associated with the 
claims file.  

3.  The RO should evaluate the appellant's 
claim for an increased evaluation for his 
service-connected atrial fibrillation under the 
rating criteria for cardiovascular disabilities 
(Diagnostic Code 7010) that became effective 
January 12, 1998.  If the benefit sought on 
appeal remains denied, a supplemental statement 
of the case should be furnished to the 
appellant and his representative, and they 
should be afforded the appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The purpose of this REMAND is to obtain additional medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











